      Case 8:18-cv-01046-EAK-JSS Document 27 Filed 03/07/19 Page 1 of 2 PageID 114
                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 KEITH ELLISON,

            Plaintiff,

 v.                                                     CASE NO.: 8:18-cv-01046-EAK-JSS

 CAPITAL ONE BANK,

            Defendant.


                                           ./


                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                   COMES NOW the Plaintiff, Keith Ellison, and the Defendant, Capital One Bank,

(USA), N.A., identified as “Capital One Bank” pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and

through their undersigned counsel, hereby stipulate to dismiss, with prejudice, each claim and count

therein asserted by Plaintiff against the Defendant, in the above styled action, with Plaintiff and

Defendant to bear their own attorney’s fees, costs and expenses.

      By:

      /s/Amanda J. Allen, Esq.                              /s/ Megan P. Stephens, Esq.
      Amanda J. Allen, Esquire                              Megan P. Stephens, Esquire
      Florida Bar No. 98228                                 Bar No. 92557
      Amanda@TheConsumerProtectionFirm.com                  Megan.Stephens@burr.com
      THE CONSUMER PROTECTION FIRM                          BURR & FORMAN, LLP
      4030 Henderson Blvd.                                  420 N. 20TH Street, Suite 3400
      Tampa, FL 33629                                       Birmingham, AL 35203
      Tele: (813) 500-1500                                  Tele: (205) 251-3000
      Fax: (813) 435-2369                                   Fax: (205) 714-6893
      Attorney for Plaintiff                                Attorney for Defendant
   Case 8:18-cv-01046-EAK-JSS Document 27 Filed 03/07/19 Page 2 of 2 PageID 115

                                   CERTIFICATE OF SERVICE

      I certify that on March 7, 2019, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           s/Amanda J. Allen, Esq.
                                              Amanda J. Allen, Esquire
                                              Florida Bar No. 98228
                                              Amanda@TheConsumerProtectionFirm.com
                                              Shenia@TheConsumerProtectionFirm.com
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Tele: (813) 500-1500
                                              Fax: (813) 435-2369
                                              Attorney for Plaintiff
